DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application.  This communication is the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 09/10/2021.
Claims 1, 9, and 17 have been amended. 
Claims 1-20 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are directed towards a method. Claims 9-16 are directed towards a computer system. Claims 17-20 are directed towards non-transitory computer readable medium all of which are among the statutory categories of invention.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-20, the independent claims (claims 1, 9, and 17) are directed to receiving and generating evaluations of people and organizations (e.g. recognizing conversational data, transcribing data, receiving modularity feature and time intervals, receiving reports, evaluating reports, identifying trends, producing reports). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior such as social activities and following rules or instructions. The managing personal behavior is entered into when the user data is received, identified, and evaluated. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – LVCSR, processing system, computing system, memory, CRM to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0017) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as LVCSR, processing system, computing system, memory, CRM. When considered individually, the LVCSR, processing system, computing system, memory, CRM claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. 
Examiner looks to Applicant’s specification in at ([0017]) “processing system 206 include general purpose central processing units, application specific processors, and logic devices, as well as any other type of processing device, combinations of processing devices, or variations thereof.” [0022] “the communication data 220 may be audio data that can be transcribed by the computing system 200. In such embodiments, the processing system 206 may be capable of performing a transcription of audio data, exemplarily by applying large vocabulary continuous speech recognition (LVCSR) speech-to-text algorithms.”  
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-4, 10-12,  directed to iteratively receiving and generating evaluations of people and organizations.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing personal behavior such as social activities and following rules or instructions. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 5-8, 13-16, and 6-8 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.



Claim Rejections - 35 USC § 112 (14611003)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 recites the limitation “
receiving, by a processing system executing software, conversational communication data ();
recognizing, by the processing system, the conversational communication data as audio conversational communication data;
transcribing, by the processing system, the audio conversational communication data into text conversational communication data using large vocabulary continuous speech recognition (LVCSR);
receiving, by the processing system, at least one modularity selection, the modularity selection defining a feature, wherein the feature is a relation, a script, or a micro-pattern, wherein the relation is a defined binary directed relationship between terms in an ontology of the communication data, the script is a string of multiple terms in a standardized order, and the micro-pattern is template that captures a concept with a well-defined format, and wherein the modularity selection comprises a set list of specific occurrences of relations, scripts, and micro- patterns from which the feature is selected ();
identifying, by the processing system, counts of instances of the feature in temporal intervals in the communication data;
receiving, by the processing system, a time interval, wherein the counts of instances of the feature are identified within the time interval of the communication data;
normalizing, by the processing system, the identified counts of instances of the feature in the communication data with an amount of the received communication data to produce normalized counts of identified instances of the feature;

The claim starts off to say conversational communication data and then mentions, the conversational communication data as audio conversational communication data, then the audio conversational communication data into text conversational communication data, but it’s unclear what the next five mentioning of “the communication data” is referencing to. As, “the communication data” can be audio conversational communication data, text conversational communication data, or conversational communication data. This can apply to claims 3, 7, 9, 11, 15, 17, and 19
 There is insufficient antecedent basis for this limitation in the claim. Appropriate correction and/or clarification are required.


Regarding the prior art  (103 rejection), 
United States Patent Publication US 2013/0018838, Parnaby, et al. to hereinafter Parnaby teaches:
receiving, by a processing system executing software, conversational communication data;
identifying, by the processing system, counts of instances of the feature in temporal intervals in the communication data;
receiving, by the processing system, a time interval, wherein the counts of instances of the feature are identified within the time interval of the communication data;
identifying, by the processing system, a particular trend of interest from the evaluation of the statistical measure;
evaluating the statistical measure;
weekly or monthly report;

United States Patent Publication US 2009/0319342, Shilman, et al. to hereinafter Shilman teaches:
 	receiving, by the processing system, at least one modularity selection, the modularity selection defining a feature;
wherein the feature is a script, the script is a string of multiple terms in a standardized order;
wherein the modularity selection comprises a set list of specific occurrences of relations, scripts, and micro-patterns from which the feature is selected;
normalizing, by the processing system, the identified counts of instances of the feature in the communication data with an amount of the received communication data to produce normalized counts of identified instances of the features;

United States Patent Publication US 2015/0161633, Adams, et al. to hereinafter Adams teaches:
receiving, by the processing system, a report selection of one or more reports, each of the reports represents a different type of trend, and each of the reports is associated with a particular statistical model that is used to evaluate the corresponding report;
for each of the one or more reports selected, normalized based on the particular statistical model associated with the corresponding report;
evaluating, by the processing system, the statistical measure by comparison of the statistical measure to a predetermined threshold indicative of a trend of interest, wherein the predetermined threshold is specific to the particular statistical model associated with the corresponding report;
wherein the statistical measure of the normalized identified instances of the features for the particular trend of interest is greater than the predetermined threshold;
 producing, by the processing system, the one or more selected reports, each with the particular trend of interest, the identified counts of instances of the feature, the normalized counts of identified instances of the feature, and the statistical measure produced for each of the one or more selected reports.


United States Patent Number US 7,194,465, MacGregor. to hereinafter MacGregor teaches:
two of the five elements as the Examiner has acknowledged all five elements, but the definition of plurality is more than one, therefore the Examiner only have to reject two elements. The rejected two elements/limitations are below. 
wherein the reports include a plurality of: 
1) a general trends report that identifies the most significant trends for the feature in the received time interval, wherein the particular statistical model associated with the general trends report is a linear regression and significance tests; 
5) a weekly or monthly [See Parnaby] periodic pattern report that identifies whether the feature significantly behave in a weekly or monthly [See Parnaby] periodic cycle, respectively, wherein the particular statistical model associated with the weekly or monthly [See Parnaby] periodic pattern report is a standard deviation ratio.

Parnaby in view of Shilman in view of Adams in view of MacGregor teaches the above limitation to independent claims 1, 9, and 17. However, the combination of Parnaby in view of Shilman in view of Adams in view of MacGregor does not teach or disclose the follow limitations:
 recognizing, by the processing system, the conversational communication data as audio conversational communication data; transcribing, by the processing system, the audio conversational communication data into text conversational communication data using large vocabulary continuous speech recognition (LVCSR); 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Emilio et al., U.S. Pub. 20050278597, (discussing the processing of performing data analysis by test various data components).
Shilman et al., W.O. Pub. 2009155375 (discussing the aggregating and processing of product data).
Luz et al., The Relevance of Timing, Pauses and Overlaps in Dialogues: Detecting Topic Changes in Scenario Based Meetings, https://www.researchgate.net/profile/Jing-Su-16/publication/221481449_The_relevance_of_timing_pauses_and_overlaps_in_dialogues_Detecting_topic_changes_in_scenario_based_meetings/links/555dafa608ae86c06b5db751/The-relevance-of-timing-pauses-and-overlaps-in-dialogues-Detecting-topic-changes-in-scenario-based-meetings.pdf, Eleventh Annual Conference of the International Speech Communication Association, 2010 (discussing gathering of meeting and participants data).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe, can be reached on 571.270.3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624